Citation Nr: 1640352	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating from May 16, 2011, to September 28, 2015, for bilateral sensorineural hearing loss.

2.  Entitlement to a rating in excess of 40 percent since September 29, 2015, for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2015 and April 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In April 2016, the Board remanded the claim to obtain clarification from Dr. S.P. (initials used to protect privacy) as to whether the speech discrimination scores reported on the June 2011 audiological report utilized the Maryland CNC test.  In June 2016, the AOJ sent a letter to Dr. S.P. asking that he provide all of the Veteran's treatment records since April 2016, and to clarify whether the Maryland CNC test was used during the June 2011 audiological examination.  In response, the physician's office noted that the Veteran had not been seen by him since 2011.  It did not clarify whether the Maryland CNC test was used in June 2011.  Therefore, the Board finds that a follow-up request should be made.  

Additionally, VA treatment records obtained through VA's Compensation and Pension Records Interchange (CAPRI) reference audiograms conducted in June 2011, May 2012, October 2014, and April 2016.  It is noted that the audiometric data is located in QUASAR (Quality: Audiology and Speech Analysis and Reporting), a VistA software database.  As these records are relevant to the Veteran's claim, they must be obtained from QUASAR and associated with the claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records, including any audiometric data from QUASAR.  This should specifically include, but is not limited to, audiograms dated in June 2011, May 2012, October 2014, and April 2016.  Any audiometric data in QUASAR should be associated with the Veteran's claims file.

2.  The AOJ should send a letter to Dr. S.P. asking him whether the Maryland CNC test was used during the Veteran's June 2011 audiometric examination.  If the physician is unsure, he should be asked to state so.  If a response is not received, the AOJ should follow-up with a telephone call to the physician's office, if possible.  All attempts to obtain this information should be documented in the claims file.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



